Carroll v City of New York (2017 NY Slip Op 08329)





Carroll v City of New York


2017 NY Slip Op 08329


Decided on November 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2017

Tom, J.P., Friedman, Andrias, Gesmer, JJ.


5062 23222/16

[*1]Warnell Carroll, Plaintiff-Respondent,
vCity of New York, et al., Defendants-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for appellants.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about April 11, 2017, which denied defendants' motion to vacate and/or modify a prior compliance-conference order directing defendants to produce unredacted copies of documents contained in the Bronx County District Attorney's files, unanimously reversed, on the law, without costs, the motion granted, and the compliance-conference order vacated.
The compliance-conference order should be vacated in this action alleging, inter alia, false arrest and malicious prosecution. "[S]ince the Bronx District Attorney, who is not a party to this action, is not under the control of the City of New York, defendants cannot be expected to produce documents prepared or maintained by any prosecutors" (Espady v City of New York, 40 AD3d 475, 476 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 28, 2017
CLERK